Citation Nr: 0406517	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 12, 1997 
for service connection for laryngitis based on clear and 
unmistakable error (CUE) in the March 5, 1992 rating decision 
which did not grant service connection for laryngitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1981 
to August 1988 and from August to December 1990.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2002, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In November 1991, the RO received a claim from the 
veteran for service connection for allergies.  

3.  In a March 1992 rating decision, the RO granted service 
connection for allergies.  

4.  Private medical records show treatment for laryngitis in 
May 1997.  

5.  In July 1997, the veteran indicated that she had 
developed larynx disease, which was interpreted as an 
informal claim for service connection for laryngitis.  

6.  In December 1997, the RO granted service connection for 
laryngitis, and granted a 10 percent evaluation effective 
from May 12, 1997.  




CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 1997 
for the award of service connection for laryngitis based on 
CUE in the March 1992 rating decision have not been met.  38 
U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. § 3.105(a) 
(2003); 38 C.F.R. §§ 3.1(p), 3.155, 3.157 3, 400 (1992).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  

Despite its potentially broad application to all claims filed 
in its wake, the VCAA has little bearing on the veteran's 
claim for an earlier effective date for the grant of service 
connection for laryngitis based on CUE in prior final rating 
decisions in this case.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  A request for an earlier effective 
date based on CUE, by its very nature, involves only the 
evidence that was before the RO at the time it rendered the 
decision in which the veteran is alleging CUE.  Thus, there 
is no evidentiary development to be done in such a case. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran alleges an error in a prior final decision based on 
the evidence in existence at the time of that decision.  
Moreover, it is the claimant who carries the burden of 
proving that VA committed a CUE in a prior final decision.  
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001); see Fugo v. 
Brown, 6 Vet. App. 40, 44-45 (1993).  Accordingly, the Board 
concludes that the VCAA provides no requirements that must be 
fulfilled and which have not been fulfilled before the Board 
may review the request for an earlier effective date for the 
grant of service connection based on CUE in this case. 
That being said, the Board notes that the RO did inform the 
veteran in October 2003 concerning the VCAA.  She was 
notified of the evidence needed to establish entitlement to 
the benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what she could 
do to help with her claim.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

The claimant sets forth legal arguments about errors in a 
prior final decision based on the law and the evidence extant 
at the time of that decision.  Accordingly, the Board 
concludes that the VCAA provides no requirements that must be 
fulfilled and which have not been fulfilled before the Board 
may review the request for revision based on CUE in this 
case, and there is no prejudice to the veteran in deciding 
her claim. VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran contends that she is entitled to an effective 
date for an award of service connection for laryngitis 
earlier than May 12, 1997.  The Board notes that the RO has 
adjudicated the veteran's claim as two issues -- one for an 
earlier effective date for service-connected laryngitis and 
one for CUE in a prior decision in 1992 which the RO did not 
grant service connection for laryngitis.  Despite the manner 
in which the RO stated the issues, it is clear from the 
veteran's contentions that she is claiming entitlement to an 
earlier effective date based on CUE in a prior rating 
decision and that the RO addressed those contentions in 
adjudicating her claim.

A claim for an earlier effective date for a grant of benefits 
based on CUE is different from a situation where a veteran 
files a timely appeal with a rating decision in which an 
effective date was assigned for a grant of benefits.  Where a 
veteran files an appeal with a rating decision within the 
one-year appeal period specified under the law, he or she is 
alleging that the RO committed error in the rating decision 
by not granting the claim.  On appeal, the RO, and later the 
Board, will review the allegations of error and will assist 
in obtaining or developing any evidence needed in order to 
determine whether the claim can be granted.  

CUE is a special type of error because it is alleged to have 
been made in a rating decision with which the veteran did not 
file a timely appeal.  Because a veteran alleging CUE did not 
exercise his/her right of appeal within the one-year appeal 
period, he/she carries the burden of proving that VA 
committed CUE in the prior final decision. VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001).  In order to successfully 
establish CUE in a final rating decision, he/she must 
articulate with some degree of specificity what the alleged 
error in that rating decision was, and he/she must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different -- that 
is, why the claim would have been granted -- but for the 
alleged error.  Fugo, 6 Vet. App. at 44.  CUE is undebatable 
error, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  A determination that there was CUE 
must be based on the evidence of record and the law that 
existed at the time of the prior decision.  To find CUE, the 
veteran must show that the correct facts, as they were known 
at the time, were not before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or that the law in effect at that time was 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  Where a decision must be revised or reversed 
based on CUE, the effective date shall be "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  

In this case, after receiving a November 1991 claim for 
allergies, the RO granted service connection for allergies in 
March 1992.  The veteran was informed of that decision that 
same month and she did not appeal.  That decision is final.  
38 U.S.C.A. § 7105(c).  In July 1997, the RO received an 
informal claim of entitlement to service connection for 
laryngitis, and in December 1997, the RO granted service 
connection for laryngitis effective from May 12, 1997.  In 
January1998, the veteran stated that there was unmistakable 
error in her rating in 1991, and that laryngitis was all part 
of her upper respiratory condition.  She stated that VA 
should have rated her for laryngitis "back then" since her 
laryngitis was caused by her allergies.  She stated that VA 
should rate her laryngitis back to 1991.  Thus, the veteran's 
claim is one for an earlier effective date for service 
connection for laryngitis, based on CUE in a March 1992 
rating decision which granted service connection for 
allergies, and the RO also addressed these allegations in 
adjudicating the veteran's claim.  

CUE in the March 1992 rating decision.

In November 1991, the veteran claimed service connection for 
"allergies", and in a March 1992 rating decision, the RO 
adjudicated and granted the claim for service connection for 
allergies.  The veteran alleges that the RO committed CUE by 
failing to adjudicate, and allow, service connection for 
laryngitis in the March 1992 rating decision.  Concerning her 
contentions that the RO should have included laryngitis as a 
service connected disability, the record shows that the 
veteran did not claim laryngitis as a disability, and on VA 
examination in December 1991, there was no reference to 
laryngitis by the veteran as well as no finding of the 
disability by the examiner.  

The veteran has cited no laws or regulations in effect at the 
time of the March 1992 rating decision that would have 
required the RO to have granted service connection for 
laryngitis.  There was no finding of laryngitis and no claim 
for that disability.  VA regulations in 1992 provided a 
definition of a "claim" that is essentially the same as that 
provided today, that is, that a claim is "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit." 38 C.F.R. § 3.1(p) (1992).  

Moreover, the regulations contemplated in 1992, as they do 
today, that an "informal" claim was a communication from a 
claimant, or certain specified representatives of a claimant 
which did not include an examining physician, and that that 
communication would indicate an intent to apply for a benefit 
from VA. 38 C.F.R. § 3.155 (1992).  As is true today, VA 
regulations in 1992 provided that, under certain 
circumstances, the date of VA outpatient or hospital 
examination could be accepted as the date of receipt of an 
informal claim, but those circumstances did not include 
original claims for service connection.  38 C.F.R. § 
3.157(b)(1) (1992).  Therefore, the Board concludes that the 
laws in effect at the time of the March 1992 rating decision 
did not require VA to consider or grant a claim of 
entitlement to service connection for laryngitis.  

It is noted that there are decisions rendered by the United 
States Court of Appeals for Veterans Claims (Court) 
emphasizing VA's duty to assist veterans by reviewing "all 
documents or oral testimony submitted prior to the BVA 
decision" in connection with a claim that has been appealed 
to the Board and to "'review all issues which are reasonably 
raised from a liberal reading'" of such documents and oral 
testimony.  See, e.g., Suttman v. Brown, 5 Vet. App. 127, 132 
(1993).  However, these holdings of the Court apply to VA's 
duties to consider every legal "issue" reasonably involved in 
a "claim" that has been submitted by a veteran; that is, VA 
must consider every legal avenue or means by which a claim 
submitted by the veteran may be granted.  Nothing in the 
holdings of the Court require VA to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed by the veteran.  See Brannon v. West, 12 Vet. App. 
32, 34 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  As well, the Board notes that opinions from the 
Court that formulate new interpretations of the law 
subsequent to an RO decision cannot be the basis of a valid 
CUE claim.  Berger v. Brown, 10 Vet. App. 166, 170 (1997).  
For these reasons, the Board concludes that the RO's not 
having granted service connection for laryngitis at the time 
of the March 1992 rating decision was not error under the 
laws and regulations that existed at that time, and because 
it was not error at all, it cannot be CUE.  

Although the veteran may contend that her service-connected 
allergies included laryngitis all along, the VA examiner did 
not render a diagnosis of laryngitis on the January 1991 
examination report.  Even if the Board were to speculate that 
the doctor had erred in failing to interpret the veteran's 
complaints appropriately and thus failed to diagnose 
laryngitis during that examination, such errors by doctors 
are not administrative errors during the adjudication process 
that may be construed as CUE.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992).  The veteran's argument amounts to no 
more than disagreement with how the RO evaluated the facts of 
the case, which is not CUE.  Russell, 3 Vet. App. at 313-314.   

As noted above, when a veteran alleges error in a rating 
decision after the one-year appeal period has expired, his 
allegation is one of CUE because the rating decision, having 
not been timely appealed, is final. When he alleges error in 
a rating decision during the appeal, his allegation is an 
appeal to the Board, and his appeal of the decision abates or 
suspends its finality until the appeal is resolved.  Tobler 
v. Derwinski, 2 Vet. App. 8, 11 (1991) (noting that an appeal 
of a decision suspends the finality of any judgment with 
respect to the parties to that case until the appeal is 
resolved).  An appeal may be resolved by a decision issued by 
the Board.  In addition, an appeal of a rating decision may 
be resolved at the RO before the case is sent to the Board 
under certain circumstances. First, although the rating 
decision is final when notification of it is issued to the 
veteran, the RO may reverse its own decision before sending 
the case to the Board if new and material evidence is 
submitted within the appeal period which changes the factual 
basis of the prior decision in such a way that the RO may now 
grant the claim. 38 C.F.R. § 3.156(b). Second, the RO may 
reverse its own decision -- even if the veteran has suspended 
finality of the decision by filing a timely appeal of it to 
the Board -- based on a finding of CUE in the prior decision. 
38 C.F.R. § 3.105(a). The regulation governing finality 
expressed these rules in 1992 as follows:

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification . . . . A final and binding 
agency decision shall not be subject to revision on the same 
factual basis expect by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a) (1992).

For the foregoing reasons, the Board concludes that the RO's 
not having adjudicated and allowed service connection for 
laryngitis in conjunction with its adjudication of a claim 
for service connection for allergies in the March 1992 rating 
decision was not CUE.  

Earlier effective date

The RO granted service connection for laryngitis in a 
December 1997 rating decision, and assigned an effective date 
of May 12, 1997, 1993, for service connection.  The veteran 
now contends that the assignment of that effective date was 
CUE.  

Regulations governing the assignment of effective dates 
provided in 1997 as they do today that, generally, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (1997).  If 
a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2) (1997).  

Review of the claims folder reveals no communication from the 
veteran or her representative within one year after her 
separation from service or at any time prior to May 12, 1997, 
that may be construed as a claim for service connection for 
laryngitis.  This date is the date of a letter received by 
the RO in July 1997 reflecting that the veteran was evaluated 
by the private examiner on that date for chronic laryngitis.  
The veteran's claim was received in conjunction with that 
statement in July 1997 and was submitted as a claim of 
entitlement for an increased evaluation for here service-
connected allergies.  There is nothing to substantiate 
receipt of a claim, formal or informal, prior to that time.  
38 C.F.R. § 3.157(b)(1).  Based on the law, the evidence does 
not support a finding of an effective earlier than the one 
currently assigned.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2) (1997).

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating the existence of the condition for which 
service connection is claimed or showing a causal connection 
between a such a disorder and service, but rather it is based 
on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  




ORDER

An effective date earlier than May 12, 1997,  for service 
connection for laryngitis on clear and unmistakable error 
(CUE) in prior final rating decisions is denied.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



